DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H10253242 (“OKABE”

Regarding Claim 1 and 8OKABE disclose (see embodiment disclosed in Fig. 1) an appliance, comprising:
an outer wrapper (1) including a plurality of joined walls and an outer wrapper edge; an inner liner (2) spaced from the outer wrapper and including a plurality of joined walls and an inner liner edge (best seen in the drawings); and
a trim breaker (64,62 61n Fig. 4) comprising:

a front wall (83) coupled with the body opposite the rear wall (35, 60); and a chamber (85) defined at least in part between the front wall (68) and the rear wall (35, 60); 
the front wall) includes a channel () extending inward toward the first portion (top portion) of the rear wall.
wherein the rear wall (66) includes a first portion (top portion) connected with a second portion (see Fig. 4) that is offset toward the front wall relative to the first portion (); and 
wherein the trim breaker seals the outer wrapper (1) with the inner liner (2) to form an insulation space between the outer wrapper and the inner liner ().
Regarding Claim 2, OKABE et al. discloses wherein the body and the front wall comprise a polymeric material (plastic). 
Regarding Claim 3 , OKABE et al. discloses wherein a length of the second leg (right) is greater than a length of the first leg (left), as measured from the front wall (68) to a distal end of each leg.
Regarding Claim 4, OKABE et al. discloses, wherein the front wall (83) includes a channel (in the middle) extending inward toward the first portion (top portion) of the rear wall.
Regarding Claim 7, OKABE et al. discloses an insulation material sealed within the insulation space at a pressure below ambient pressure .
Regarding Claim 9, OKABE et al. discloses wherein the body and the front wall comprise a polymeric material.
Regarding Claim 10, OKABE et al. discloses wherein a length of the second leg (left) is greater than a length of the first leg (right), as measured from the front wall (68)to a distal end of each leg.
Regarding Claim 11, OKABE et al. discloses wherein with the body by a snap-fit, an interference fit, an adhesive, a weld, or combinations thereof (Fig.5)
Regarding Claim 13, OKABE et al. discloses wherein the outer wrapper () and the inner liner () comprise a metal or metal alloy ( 
Claims 16, 17, and 20are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub 20020041134 (Wolf et al)

	 Regarding claims 16, 17 and 20 , Wolf et al discloses a trim breaker for sealing an outer wrapper of an appliance with an inner liner to form an insulation space therebetween, the trim breaker comprising:
a body including a rear wall (17), a first leg and the Second extending (21 and 29, at each side from the rear wall, and a second leg af the bay extending from the rear wall;
Claim 17-  wherein the body and the front wall comprise a polymeric material (plastic);Claim 20-wherein the front wall includes a metal component (magnet metal component 42) disposed between the between the d channel and the second leg.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 14 and 15 are rejected under 35 U.S.C 103(a) as being unpatentable over OKABE et al. as applied to claims 1 and 8, in view of US Patent No.: 10563905 (“Allard et al.”).
OKABE et al. disclose the claimed invention, including the first gasket and the door having a rib (As seen in Fig. 2). OKABE et al. does not disclose the second gasket 
Regarding Claims 6 and 14 and 15, OKABE et al. discloses CLAIMS 4 and 6-a door  (28) including a first gasket (34)) configured to form a seal with the front wall when the door is in a closed position and a second gasket (154) disposed adjacent to the first gasket such that the second gasket is between the first gasket and an interior of the appliance when the door is in the closed position; CLAIM 15-wherein the door further comprises a rib (Best seen in Fig .6). disposed adjacent to the second gasket such that the rib is between the second gasket and the interior of the appliance when the door is in the closed position.
	It would have been obvious to one having skill in the art before the effective filing date of the invention that the door could be configured with a second gasket similar to the one taught by Allard et al., to provide an additional gasket to minimize thermal transfer from within the refrigerator 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Allowable Subject Matter
 
s 5, 12, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 11:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637